PER CURIAM.
Defendant-appellant was informed against, tried by jury, found guilty and sentenced to serve a term of ten years in the state penitentiary for assault with intent to commit rape.
Defendant contends that the trial court erred in denying defense counsel’s motion for judgment of acquittal where the evidence was insufficient to prove the requi*646site intent necessary to sustain a conviction for assault with intent to commit rape because the defendant desisted during the act.
After a review of the record on appeal, we conclude that the factual issue of defendant’s voluntary desistance before consummation was submitted properly to the jury and there being sufficient competent evidence contained therein to support the jury in its verdict, we will not disturb the judgment. See 2 Fla.Jur. Appeal § 344 (1963).
Accordingly, the judgment herein appealed is affirmed.
Affirmed.